                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              CHARLOTTE DIVISION
                                      CIVIL ACTION NO. 3:20-CV-00128-RJC-DSC


                JORGE ALBERTO HERNANDEZ et. al.,                 )
                                                                 )
                                                                 )
                                   Plaintiffs,                   )
                                                                 )                   ORDER
                v.                                               )
                                                                 )
                EQUIFAX INFORMATION SERVICES                     )
                LLC,                                             )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for John C. Toro, Meryl W. Roper and Katherine Nobles]” (documents ##8-10) filed

               April 29, 2020. For the reasons set forth therein, the Motions will be granted


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                         SO ORDERED.


Signed: April 29, 2020




                         Case 3:20-cv-00128-RJC-DSC Document 11 Filed 04/29/20 Page 1 of 1
